The appellee was employed by the appellant to fire the boilers of the engines in his manufacturing plant, and this appeal is from a judgment for damages from a personal injury caused him, as the jury found, by negligence of the appellant's foreman.
The only assignments of error argued by counsel for the appellant are that the court below erred (1) in not granting his request for a directed verdict; and (2) in not setting the verdict aside on the ground that it is against the great weight of the evidence.
According to the appellee, he was injured while obeying an order of the appellant's foreman, which the foreman had the right to give. If given, negligence appears in this order, or rather the jury had the right to so find. The appellant says the order was given. The foreman denied giving it. No other person heard or was in position to hear the order, if given. The appellant's contention is that the appellee's testimony is unworthy of belief — that he is not a credible witness and therefore his testimony should not have been submitted to the jury. It would serve no good purpose to set forth the several reasons advanced by counsel for the appellant for not believing the appellee's testimony, one of which is that a conflict appears therein on an immaterial matter, for one of the most fundamental and elementary rules of judicial procedure is that the credibility of witnesses in a case tried to a jury is for its determination. If an examination of the many cases in this court so holding be desired, they will be found collated in the notes to 64 C.J., sec. 340, page 348 et seq., and in appropriate sections of the Mississippi Digest dealing with the subject of Trial, to here cite which would be supererogatory.
According to the stenographer's transcript and a special bill of exceptions: "On the trial of the above cause upon examination of two of the prospective jurors, Albert Phillips and J.S. Eggerton, counsel for the plaintiff asked these two jurors if they or either of them or any *Page 77 
of their close relatives or kin people were connected in any way with any liability insurance company, any insurance company writing liability insurance to which the defendant then and there objected and which was by the Court sustained. Whereupon the defendant moved the Court for a mistrial because of said question of the counsel which motion was, by the Court, overruled." This ruling of the court is assigned for error, but no argument relative thereto appears in the brief of either counsel. Consequently, the assignment was waived, Rayl v. Thurman,156 Miss. 8, 125 So. 912; Mitchell v. Finley, 161 Miss. 527,137 So. 330; however, the ruling was challanged at the conference of the judges and therefore will be here considered. The reason why counsel for the appellant did not argue it appears in Yazoo City v. Loggins, 145 Miss. 793, 110 So. 833; Lee County Gin Company v. Middlebrooks, 161 Miss. 422, 137 So. 108; Avery v. Collins,171 Miss. 636, 157 So. 695, 158 So. 552; which put at rest, or should so do, the right of a litigant to propound in good faith similar questions to jurors on their voir dire examination "in order that the right to challenge jurors peremptorily, or for cause, may be intelligently exercised." In those cases the court permitted the questions, while here they were not permitted, and the good faith of counsel in asking them is not challenged. The ruling in the Loggins, Middlebrooks and Collins cases, supra, is in accord with that in practically all of our sister states, as will appear from an examination of the note to Stehouwer v. Lewis, 74 A.L.R. at *page 860. 
Affirmed.